

	

		II

		109th CONGRESS

		2d Session

		S. 2415

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Ms. Mikulski introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to increase burial

		  benefits for veterans, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Veterans Burial Benefits Improvement

			 Act of 2006.

		2.Increase in

			 burial and funeral benefits for veterans

			(a)Increase in

			 burial and funeral expenses and provision for annual cost-of-living

			 adjustment

				(1)Expenses

			 generallySection 2302(a) of title 38, United States Code, is

			 amended by striking $300 and inserting $1,135 (as

			 increased from time to time under section 2309 of this title).

				(2)Expenses for

			 deaths in department facilitiesSection 2303(a)(1)(A) of such

			 title is amended by striking $300 and inserting $1,135

			 (as increased from time to time under section 2309 of this

			 title).

				(3)Expenses for

			 deaths from service-connected disabilitiesSection 2307 of such

			 title is amended by striking $2,000, and inserting $3,712

			 (as increased from time to time under section 2309 of this

			 title),.

				(b)Plot

			 allowanceSection 2303(b) of such title is amended—

				(1)by striking

			 $300 the first place it appears and inserting $670 (as

			 increased from time to time under section 2309 of this title);

			 and

				(2)by striking

			 $300 the second place it appears and inserting $670 (as

			 so increased).

				(c)Annual

			 adjustment

				(1)In

			 generalChapter 23 of such title is amended by adding at the end

			 the following new section:

					

						2309.Annual

				adjustment of amounts of burial benefitsWith respect to any fiscal year, the

				Secretary shall provide a percentage increase (rounded to the nearest dollar)

				in the burial and funeral expenses under sections 2302(a), 2303(a), and 2307 of

				this title, and in the plot allowance under section 2303(b) of this title,

				equal to the percentage by which—

							(1)the Consumer

				Price Index (all items, United States city average) for the 12-month period

				ending on the June 30 preceding the beginning of the fiscal year for which the

				increase is made, exceeds

							(2)the Consumer

				Price Index for the 12-month period preceding the 12-month period described in

				paragraph

				(1).

							.

				(2)Clerical

			 amendmentThe table of sections at the beginning of such chapter

			 is amended by adding at the end the following new item:

					

						

							2309. Annual adjustment of amounts of

				burial

				benefits.

						

						.

				(d)Effective

			 date

				(1)In

			 generalExcept as provided in paragraph (2), the amendments made

			 by this section shall apply to deaths occurring on or after the date of the

			 enactment of this Act.

				(2)Prohibition on

			 cost-of-living adjustment for fiscal year 2007No adjustments

			 shall be made under section 2309 of title 38, United States Code, as added by

			 subsection (c), for fiscal year 2007.

				

